Citation Nr: 0002125	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a February 1956 Department of Veterans' Affairs (VA) 
regional office (RO) decision severing service connection for 
bronchial asthma was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 12, 1943 to May 
27, 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the VA 
RO in Buffalo, New York, which determined that there was no 
clear and unmistakable error in a February 1956 RO decision 
severing service connection for bronchial asthma. 

The case was previously before the Board in March 1999, at 
which time it was remanded to the RO to afford the veteran a 
Travel Board hearing.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  In a January 1944 RO decision, service connection was 
granted for bronchial asthma.

2.  In a November 1955, the RO proposed to sever service 
connection for bronchial asthma; the RO notified the veteran 
of the proposed action on December 6, 1955, and, on finding 
of clear and unmistakable error in the original grant of 
service connection for asthma, severance was accomplished by 
a decision on February 8, 1956; the veteran did not appeal 
the February 1956 decision.

3.  The January 1944 RO decision which granted service 
connection for bronchial asthma was undebatably erroneous as 
it was completely inconsistent with and unsupported by the 
evidence then of record, and the February 1956 RO decision 
which severed that service connection was not undebatably 
erroneous.



CONCLUSIONS OF LAW

The February 1956 RO decision severing service connection for 
bronchial asthma was not clearly and unmistakably erroneous.  
38 C.F.R. §§ 3.9 (1955), 3.105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.9 (1955).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Clear and unmistakable error in a prior adjudication 
exists when (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied;" (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  If clear and 
unmistakable error is established, the prior decision will be 
reversed and amended.  

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service which is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110 (formerly § 310); 38 C.F.R. § 
3.303(a). 

Service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, the burden of proof being 
upon the Government.  38 C.F.R. § 3.9 (d); also see 38 C.F.R. 
§ 3.957 (discussing proof required when service connection 
has been in effect for 10 or more years and severance is 
undertaken after October 1968).  Severance of service 
connection may be accomplished only after proper notification 
to the veteran with an opportunity to respond with additional 
evidence or argument.  38 C.F.R. § 3.9(d).  A rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.9 (1955);  
see also 38 C.F.R. § 3.105 (1999).

As to the propriety of the RO's severance of service 
connection for bronchial asthma, the Board first looks to the 
evidence that was on file at the time of the RO's January 
1944 decision which granted service connection for bronchial 
asthma. 

Some twelve days after induction, the veteran was 
hospitalized for treatment of a bronchial condition.  X-rays 
afforded at that time did not show any evidence of emphysema 
and he was promptly discharged from  the hospital.  The 
medical evidence available in conjunction with the original 
rating included attending physician certificates from Charles 
E. Graney, M.D. and Paul Welch, M.D. dated in November 1943.  
Dr. Graney's certificate was to the effect that he had 
treated the veteran prior to and after service and, upon 
entry into service, had pneumonitis followed by bronchial 
asthma.  Dr. Graney added that the veteran's bronchial asthma 
recurred at fairly frequent intervals but showed marked 
improvement over the past three months.  Dr. Welch's 
certificate indicated that the veteran had chronic bronchitis 
and asthma prior to service and that his stay in the army did 
not aggravate the condition.  Thus, the evidence before the 
RO did not reasonably support a conclusion that the veteran's 
bronchial asthma was incurred in or aggravated by service.  
Notwithstanding, in the January 1944 decision, the RO granted 
service connection for bronchial asthma on the basis that the 
condition was incurred in service.  There is no medical 
opinion of record which states that the veteran's asthma was 
proximately due to or the result of his service.  

In its proposal to sever service connection, the RO 
summarized the above evidence; the veteran was duly notified 
and provided a 60 day period to present additional evidence.  
He failed to respond, and the February 1956 decision severed 
service connection for bronchial asthma.  38 C.F.R. § 3.9.  

In this case, the RO properly notified the veteran of the 
proposed severance of service connection, and the veteran did 
not submit additional evidence in support of the claim.  
Moreover, the veteran did not appeal that decision.  Thus, 
the decision may not be revised unless the veteran can 
demonstrate that the termination of constituted clear and 
unmistakable error.

The veteran advances the argument that his bronchial asthma 
did not precede service and was not aggravated therein.  
Rather, his current argument is that his asthma originated in 
service as a result of exposure to a coal stove.  This 
argument is unsupported by any medical opinion.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Notwithstanding, even if the veteran could now 
establish that a nexus existed between his proximity to a 
coal stove and the development of bronchial asthma, the Board 
notes that no such association was suggested by the evidence 
in 1944 when service connection was granted or when service 
connection for bronchial asthma was severed in 1956.  
Accordingly no basis for a finding that the RO committed 
clear and unmistakable error in the 1956 rating determination 
has been submitted.

To find clear and unmistakable error, the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or the law in effect 
at the time was incorrectly applied; the error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination of clear and unmistakable error must be 
based on the record and law that existed at the time of the 
prior adjudication, Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992).

The January 1944 RO decision which granted service connection 
for bronchial asthma undebatably shows that it was completely 
inconsistent with and unsupported by the evidence then of 
record.  A review of the evidence of record at the time of 
the February 1956 RO decision severing service connection 
does not show that the correct facts, as they were known at 
the time, were not before the adjudicator or that the law in 
effect at the time was incorrectly applied, and the February 
1956 RO decision which severed that service connection was 
not undebatably erroneous.  Accordingly, the appeal must be 
denied.


ORDER

The RO did not commit clear and unmistakable error in its 
February 1956 rating decision which severed service 
connection for bronchial asthma.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

